Citation Nr: 0909786	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-03 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
to include obstructive sleep apnea.

2.  Entitlement to an initial rating higher than 40 percent 
for a low back disability.

3  Entitlement to an initial rating higher than 30 percent 
for asthma.

4.  Entitlement to an initial rating higher than 10 percent 
for hypertension.

5.  Entitlement to an initial compensable rating for 
sinusitis.

6.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling for the period from August 18, 2003, to June 13, 
2005, and as 50 percent disabling since June 14, 2005.




REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to 
December 1989, from September 1990 to July 1991, from 
February 2003 to August 2003, and had additional active duty 
service in 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for obstructive sleep apnea and granted 
service connection and awarded a 40 percent disability rating 
for a low back disability, granted service connection and 
awarded a 30 percent disability rating for asthma, granted 
service connection and awarded a 10 percent disability rating 
for hypertension, granted service connection and awarded a 
noncompensable disability rating for sinusitis, and granted 
service connection and awarded a 30 percent disability rating 
for PTSD, each effective August 18, 2003.  By a June 2007 
rating decision, the RO increased the disability rating for 
the Veteran's PTSD from 30 to 50 percent disabling, effective 
June 14, 2005.

The issues of entitlement to service connection for a sleep 
disorder, to include obstructive sleep apnea, and entitlement 
to an initial compensable rating for sinusitis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Since August 18, 2003, the Veteran's low back disability 
(lumbar strain with herniated discs) has been manifested by 
forward flexion of the thoracolumbar spine to 30 degrees.  It 
has not been productive of six weeks of incapacitating 
episodes within the past 12 months, and ankylosis has not 
been shown.  

2.  From August 18, 2003, to March 28, 2006, the Veteran's 
low back disability was not manifested by neurological 
impairment that approximated mild incomplete paralysis of the 
sciatic nerve.

3.  Since March 29, 2006, the Veteran's low back disability 
has been manifested by neurological impairment that 
approximates no more than mild incomplete paralysis of the 
right sciatic nerve.

4.  Since August 18, 2003, the Veteran's bronchial asthma has 
been manifested by mild hyperinflation and mild air trapping 
that requires inhalational bronchodilator therapy on a daily 
basis.  Pulmonary function test findings taken pre-
bronchodilator show no worse than FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent predicted.  He 
has not required monthly visits to a physician for required 
care of exacerbations or at least 3 courses of systemic 
corticosteroids per year.

5.  Since August 18, 2003, the Veteran's hypertension has not 
been manifested by blood pressure readings of diastolic 
pressure that was predominantly 110 or more with definite 
symptoms or by systolic pressure that was predominantly 200 
or more.

6.  Since August 18, 2003, the Veteran's PTSD has been 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect, panic attacks more than once 
per week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.

CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for the 
orthopedic manifestations of a low back disability (lumbar 
strain with herniated discs) have not been met since August 
18, 2003, the effective date of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 
(2003), 5237, 5242, 5243 (2008).  

2.  The criteria for a separate 10 percent rating for the 
neurological manifestations of a low back disability (mild 
incomplete paralysis of the right sciatic nerve) have been 
met since March 29, 2006.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 
4.71a, DC 8520 (2008).

3.  The criteria for an initial rating higher than 30 percent 
for asthma have not been met since August 18, 2003, the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.97, DC 6602 (2008).

4.  The criteria for an initial rating higher than 10 percent 
for hypertension have not been met since August 18, 2003, the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.119, DC 7101 (2008).

5.  The criteria for an initial 50 percent rating, but no 
higher, for PTSD have been met since August 18, 2003, the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, DC 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the 
initial evaluations assigned following the grants of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's treatment records and afforded him 
pertinent VA examinations in November 2003, March 2005, and 
June 2005.  The Veteran has not indicated that he has 
received private treatment for any disability other than 
sinusitis.  Accordingly, the Board concludes that there are 
no outstanding private medical records pertaining to 
treatment for the low back, asthma, hypertension, or PTSD.  
In addition, the Veteran was offered the opportunity to 
testify before the Board but he declined that offer.  The 
Board finds these actions have satisfied VA's duty to assist 
and that no additional assistance is required.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Higher Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A.  Low Back

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated upon limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).  

The regulations for rating disabilities of the spine were 
revised during the pendency of this appeal, effective 
September 26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 
2003), 69 Fed. Reg. 25179 (2004).  The amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  Only the prior 
regulation is used to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 
(2000). 

The RO has considered and notified the Veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
Veteran in terms of any lack of notice of the regulatory 
revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2008).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

At the time the Veteran filed his claim for service 
connection for a low back disability, intervertebral disc 
syndrome was evaluated either on the total duration of 
incapacitating episodes resulting from intervertebral disc 
syndrome over the past 12 months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A rating of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  This regulation was 
slightly revised in September 2003.  Effective September 26, 
2003, the regulations for rating disabilities of the spine 
were revised, and the diagnostic codes were reclassified.  
These reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2007).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The Veteran's lumbar spine disability in this case has been 
rated as 40 percent disabling under the diagnostic criteria 
pertaining to lumbosacral strain.  38 C.F.R. § 4.71a, DCs 
5295 (2002) and 5237 (2008) are therefore applicable.  Other 
applicable diagnostic codes under the old criteria include 
DC 5292, which contemplates limitation of motion of the 
lumbar spine, and DC 5293, which contemplates intervertebral 
disc syndrome.  38 C.F.R. § 4.71a, DCs 5292, 5293, 5295 
(2002).  

Under the revised diagnostic criteria as currently in effect, 
the Veteran's low back disability is rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).  In addition to DC 5237, noted 
above, DCs 5242 and 5243, which pertain to degenerative 
arthritis of the spine and intervertebral disc syndrome, 
respectively, are applicable.  38 C.F.R. § 4.71a, DC 5242, 
5243.  These diagnostic codes are also rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  

In first addressing the old diagnostic criteria pertaining to 
limitation of motion of the lumbar spine and lumbosacral 
strain, DCs 5292 and 5295 provide for maximum disability 
rating of 40 percent.  As the Veteran is already in receipt 
of a 40 percent disability rating, neither DC 5292 nor 5295 
may provide for an increased rating in this case.  38 C.F.R. 
§ 4.71a, DCs 5292, 5295.

Similarly, the General Rating Formula for Diseases and 
Injuries of the Spine provides for a maximum rating of 40 
percent in the absence of ankylosis.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2008).  Because ankylosis of the lumbar spine is not 
demonstrated in treatment records dated from September 2003 
to November 2007, or by any report of VA examination, the 
Board concludes that the Veteran is not entitled to an 
increased rating of 60 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.

Diagnostic Code 5242 also may not serve as a basis for an 
increased rating in this case.  The lumbar vertebrae are 
considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45.  Diagnostic Code 5242 
directs that degenerative arthritis of the spine be evaluated 
under DC 5003.  See 38 C.F.R. § 4.71a, DC 5243.  Diagnostic 
Code 5003 allows for the assignment of a 20 percent rating 
only where there is X-ray evidence of arthritis of two or 
more major joints or two or more minor joint groups.  The 
lumbar spine may only be rated as one major joint.  
Regardless, the veteran is already in receipt of a rating in 
excess of 20 percent under a diagnostic code that takes 
limitation of motion into consideration, and thus neither DC 
5003 nor 5242 may serve as a basis for an increased rating in 
this case.  38 C.F.R. § 4.71a, DC 5003, 5242.

At the time the Veteran filed his claim for service 
connection for a low back disability, IDS could be rated 
either on the basis of the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 & 2008).  Under this code, a 60 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes were defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  On VA examination in November 2003, the Veteran 
did not report experiencing any incapacitating episodes as a 
result of his low back.  On VA examination in March 2005, he 
stated that he experienced a "bedbound" episode every other 
day that lasted for approximately one hour.  This rest, 
however, was not ordered by a physician.  Treatment records 
dated from September 2003 to November 2007 do not demonstrate 
physician-ordered bed rest for his low back disability.  As 
there is no evidence indicating that he experienced any 
incapacitating episodes between August 2003 and November 
2007, under the criteria set forth in DC 5243, the Board 
concludes that he is not entitled to a rating higher than 40 
percent based upon incapacitating episodes.  

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  Id., at 
Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the Veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, the Veteran's 
November 2003 VA examination showed flexion to 30 degrees, 
extension to 10 degrees, and lateral flexion to 20 degrees, 
bilaterally, and rotation to 10 degrees, bilaterally, with 
pain on the ends of motion.  These ranges of motion warrant a 
rating of 40 percent under the general rating formula.  On VA 
examination in March 2005, the Veteran had flexion to 40 
degrees, extension to 15 degrees, left and right lateral 
flexion to 25 degrees, and left and right lateral rotation to 
20 degrees, with pain, which would similarly warrant a rating 
of no more than 40 percent under the general rating formula.  
Treatment records dated from September 2003 to January 2006 
do not demonstrate the precise ranges of motion of the 
Veteran's lumbar spine.  In July 2004, the range of motion of 
his lumbar spine was noted to be "within functional 
limits," while in July 2005, it was noted to be "limited."  
In March 2006, he had flexion to 30 degrees, extension to 10 
degrees, lateral flexion to 25 degrees, bilaterally, and 
rotation to 20 degrees, bilaterally, with pain on the ends of 
motion.  These ranges of motion warrant a rating of 40 
percent under the general rating formula.  The requirements 
for a higher rating under the general rating formula - 
unfavorable ankylosis of either the thoracolumbar spine or 
the entire spine - are neither contended nor shown.

The Board has found that the Veteran is not entitled to a 
disability rating in excess of 40 percent for the orthopedic 
manifestations of his low back disability.  Consideration has 
been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the Veteran has complained of flare-ups, these occur 
only after certain activities.  Also, while his motion is 
limited by pain, the evidence does not show that the further 
limitation due to pain results in it being limited to a 
sufficient extent to warrant a higher rating.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The question before the 
Board, then, is whether the Veteran is entitled to a separate 
rating for any neurological manifestations.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).

Treatment records dated from September 2003 to February 2006, 
and reports of VA examination dated in November 2003 and 
March 2005 show evidence of paraspinal muscle spasm.  
However, the Veteran consistently denied experiencing 
radiation of back pain or numbness into the lower 
extremities.  Throughout this period, testing revealed no 
neurological abnormalities:  straight leg raising was 
consistently determined to be negative, sensation and deep 
tendon reflexes were consistently determined to be intact, 
and strength testing was consistently normal.  

On March 29, 2006, however, the Veteran for the first time 
reported experiencing numbness of the right leg, particularly 
at night.  Physical examination revealed decreased patellar 
and Achilles reflexes and slightly decreased sensation to 
light touch along the right posterior lateral leg down to the 
foot.  He was able to stand on his toes but heel standing 
bothered him.  He was able to straight leg raise to 30 
degrees, although that produced significant pain.  Subsequent 
treatment records dated to November 2007 show continued 
complaints and assessments of decreased sensation in the 
right lower extremity.  These records also show that despite 
these deficits, the Veteran's strength, sensation, and deep 
tendon reflexes were still within normal limits.

The findings in the medical records dating from September 
2003 to March 28, 2006, do not demonstrate neurologic 
complaints or objective neurologic abnormalities.  However, 
records dated from March 29, 2006, to November 2007 support a 
conclusion that the Veteran did have radiculopathy into the 
right lower extremity but not the left.  However, no muscle 
atrophy was present, and sensation and reflexes were only 
slightly diminished.  Subsequent treatment records show that 
his strength, sensation, and reflexes, were still felt to be 
within normal limits.  The Board therefore finds that the 
Veteran's radiculopathy symptoms of the right lower extremity 
are primarily sensory in nature and compatible with an 
incomplete paralysis of the sciatic nerve that is mild in 
degree.  Accordingly, the Board finds that the Veteran is 
entitled to no more than a separate 10 percent rating for the 
neurological manifestations of his low back disability under 
DC 8520.  Because neurological examination of the left lower 
extremity has been essentially normal throughout this period, 
the Board finds that the Veteran does not meet the criteria 
for a separate 10 percent rating for any neurological 
manifestations of his low back disability affecting the left 
lower extremity.  In sum, the Board finds no evidence of 
organic changes, such as muscle atrophy or trophic changes, 
that would warrant a higher rating or demonstrate more than a 
mild degree of incomplete paralysis of the sciatic nerve.

Finally, the Board notes that the Veteran has claimed 
unemployability due to his lumbar spine disability during the 
appeal period.  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  The Board is required to consider 
whether to refer the Veteran's claim to the Director of 
Compensation and Pension Service for such extraschedular 
consideration.  See 38 C.F.R. § 3.321(b).

In this case, the Veteran's 40 percent schedular rating for 
the orthopedic manifestations, and the 10 percent rating for 
the neurological manifestations contemplate loss of working 
time due to exacerbations of disability.  See 38 C.F.R. § 4.1 
(2008).  There is no evidence that his low back disability is 
in any way clinically unusual.  Additionally, there also is 
no evidence of hospitalization for a low back disability in 
the recent past.  The Board is unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the Veteran's low back 
disability have warranted no more than a 40 percent rating at 
any time since the original grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
Board finds that the Veteran has been entitled to a separate 
10 percent rating for the neurological component of his low 
back disability since March 29, 2006.  The benefit-of-the-
doubt has been considered in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Asthma

Respiratory disorders are evaluated under DCs 6600 through 
6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), 
ratings under these diagnostic codes will not be combined 
with each other.  Rather, a single rating will be assigned 
under the diagnostic code which reflects the predominant 
disability with elevation to the next higher evaluation only 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.96(a) (2008).

The Veteran is currently in receipt of a 30 percent 
disability rating under DC 6602, which pertains to bronchial 
asthma.  The Board has considered the applicability of other 
diagnostic codes, but as the Veteran has not been diagnosed 
with any pulmonary disorder other than bronchial asthma, the 
Board finds that DC 6602 is the most appropriate diagnostic 
code for rating the Veteran's disability. Accordingly, the 
Board will proceed with an analysis of the Veteran's 
disability under this diagnostic code.

38 C.F.R. § 4.96 was amended during the pendency of the 
appeal, effective October 6, 2006.  The revision provides 
that when applying DCs 6600, 6603, 6604, 6825-6833 and 6840-
6845, post-bronchodilator studies are required.  It further 
provides circumstances where values pre-bronchodilator values 
may be used.  Because the Veteran's disability is rated under 
Diagnostic Code 6602, the changes in the regulation do not 
apply to the instant claim; thus, pre-bronchodilator values 
may be used.

Diagnostic Code 6602 provides for a 30 percent disability 
evaluation where PFTs show any of the following:  FEV-1 of 56 
to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or 
daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication.  A 60 percent 
disability evaluation is warranted where pulmonary function 
tests (PFTs) show any of the following:  FEV-1 of 40 to 55 
percent predicted, FEV-1/FVC of 40 to 55 percent; or at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation is warranted where pulmonary function 
tests (PFTs) show any of the following:  FEV-1 less than 40 
percent predicted, FEV-/FVC less than 40 percent; or more 
than one attack per week with episodes of respiratory 
failure, or where the use of systemic high dose 
corticosteroids or immuno-suppressive medications are 
required on a daily basis.  38 C.F.R. § 4.97, DC 6602.

The evidence of record reflects that the Veteran underwent 
pulmonary function testing on three occasions between August 
2003 to November 2007:  in November 2003, July 2005, and 
February 2006.  

In November 2003, the following pre-bronchodilator PFT 
findings were reported:  FEV-1 of 66 percent predicted, and 
FEV-1/FVC of 81 percent predicted.  In July 2005, he had FEV-
1 of 63 percent predicted, and FEV-1/FVC of 83 percent 
predicted.  Finally, in February 2006, he had FEV-1 of 82 
percent predicted, and FEV-1/FVC of 105 percent predicted.  

The reported FEV-1 of 63 percent predicted, at worst, and 
FEV-1/FVC of 81 percent predicted, at worst, warrant no more 
than a 30 percent rating under DC 6602.  The PFT findings do 
not show:  FEV-1 of 40 to 55 percent predicted or FEV-1/FVC 
of 40 to 55 percent.  Thus, in order to be entitled to an 
increased rating of 60 percent under DC 6602, the Veteran 
must require at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.

The evidence of record reflects that the Veteran was 
prescribed daily inhalational bronchodilator therapy prior to 
his separation from service.  Post-service records indicate 
that the Veteran has continued to use inhalational 
bronchodilator therapy on a daily basis.  At no time since 
service connection became effective in August 2003 has the 
Veteran required monthly visits to a physician for control of 
his asthma.  Additionally, he has not required the use of 
systemic corticosteroids for treatment of asthma at any time 
since service connection became effective.  Most recently, in 
February 2006, it was noted that the Veteran reported good 
control of asthma with the use of the prescribed medications.  
Nonetheless, it appears that he is still using inhalational 
bronchodilator therapy on a daily basis.  As the Veteran has 
been using inhalational bronchodilator therapy on a daily 
basis at least since his separation from service, the Board 
finds that he is entitled to a 30 percent rating under DC 
6602, but no higher.  In determining that the Veteran is not 
entitled to a higher rating of 60 percent under DC 6602, the 
Board notes that the Veteran has not had at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  Indeed, the record 
reflects that the Veteran has received only periodic 
treatment for asthma, with each appointment being more than 
one month apart.  Additionally, these records reflect that he 
consistently denied experiencing respiratory distress and was 
consistently determined to be doing well with his asthma.  
Thus, he does not meet the criteria for a higher rating of 60 
percent on the basis of at least monthly visits to a 
physician for required care of exacerbations.  In addressing 
whether he has required intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids, the record reflects that in addition to 
Albuterol the Veteran has also been prescribed Advair 
(Fluticasone) and Singulair to treat his asthma.  While 
Advair is a steroid, it is not a systemic (oral or 
parenteral) steroid.  As the Veteran has not required at 
least monthly visits to a physician for required care of 
exacerbations or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, the 
Board concludes that the Veteran is not entitled to a higher 
evaluation of 60 percent under DC 6602.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extraschedular 
rating commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
bronchial asthma, but findings supporting a rating in excess 
of 30 percent have not been documented.  In addition, it has 
not been shown that the service-connected asthma has required 
frequent periods of hospitalization or has produced marked 
interference with the Veteran's employment.  Rather, the 
record reflects that the Veteran stopped working in August 
2003 as a result of his low back disability.  Therefore, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, staged ratings are not 
indicated in the present case, as the Board finds that the 
weight of the credible evidence shows that the Veteran's 
service-connected asthma has been no more than 30 percent 
disabling since August 18, 2003, when service connection 
became effective.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Hypertension

The Veteran's hypertension is rated 10 percent disabling 
under DC 7101, which pertains to hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  
Diagnostic Code 7101 provides for a 10 percent rating where 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or where an individual 
has a history of diastolic pressure that is predominantly 100 
or more which requires continuous medication for control.  A 
20 percent rating may be assigned with diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  Diastolic pressure of 120 or more is rated as 
40 percent disabling and a maximum 60 percent rating is 
warranted for diastolic pressure of 130 or more.  38 C.F.R. § 
4.104, DC 7101 (2008).

Clinical records dated from August 2003 to November 2007 show 
that the Veteran's hypertensive blood pressure requires 
medication for control, and that as a result of good 
compliance with medication, his blood pressure has been under 
good control.  These records also show that of the many 
occasions on which the Veteran's blood pressure was read over 
a period of more than four years, he had a diastolic blood 
pressure reading as high as 99 on only one occasion:  in 
November 2003.  On only one other occasion did his diastolic 
pressure exceed 90:  in March 2006, on medical board 
examination, he had a diastolic pressure of 96.  All other 
diastolic readings from August 2003 to November 2007 were in 
the mid-80's.  These records do not show definite symptoms 
associated with hypertension.  VAOPGCPREC 9-93 (Nov. 9 1993), 
59 Fed. Reg. 4752 (1994).

The Veteran underwent VA examination for hypertension in 
November 2003 and March 2005.  At the time of the November 
2003 examination, the Veteran stated that he had been 
prescribed medication for control of his hypertension during 
service and that he had not experienced any ill side effects 
as a result of the medication.  He denied experiencing 
peripheral edema or chest pain.  On the date of the 
examination, the Veteran's blood pressure readings were taken 
at three stages, measuring 130/100 while sitting and lying 
down, and 150/98 while standing.

On VA examination in March 2005, the Veteran again stated 
that he had not experienced any negative side effects from 
his blood pressure medication.  He denied experiencing 
peripheral edema or chest pain.  He noted, however, that his 
blood pressure had been slightly labile since he had been 
taking the medication.  On the date of the examination, the 
Veteran's blood pressure measured 137/76.

The Board concludes that the criteria for an increased rating 
have not been met.  At no time since the effective date of 
service connection have the Veteran's diastolic pressure 
readings been predominantly 110 or more with definite 
symptoms, or have his systolic pressure readings been 
predominantly 200 or more.  The Veteran has had no clinical 
blood pressure readings with a diastolic pressure over 110 
and at no time has his systolic pressure been 200 or more.  
Thus, a rating in excess of 10 percent is not warranted.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extraschedular 
rating commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
hypertension disability, but findings supporting a rating in 
excess of 10 percent have not been documented.  In addition, 
it has not been shown that the service-connected disability 
has required frequent periods of hospitalization or has 
produced marked interference with the Veteran's employment.  
Rather, the record reflects that the Veteran stopped working 
in August 2003 as a result of his low back  disability.  
Therefore, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, staged ratings are not 
indicated in the present case, as the Board finds that the 
weight of the credible evidence shows that the Veteran's 
service-connected hypertension has been no more than 10 
percent disabling since August 18, 2003, when service 
connection became effective.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  PTSD

The Veteran's PTSD has been rated as 30 percent disabling 
under DC 9411.  Under DC 9411, a 30 percent disability rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

An increased rating of 50 percent rating is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Veteran did not receive treatment for PTSD prior to 
undergoing VA psychiatric examination in November 2003.  At 
the time of the examination, however, he stated that he 
intended to seek treatment in the future.  He described his 
current PTSD symptoms as involving difficulty sleeping and 
irritability.  He estimated that he slept between four to 
five hours per night, although he awoke frequently during 
that time.  He described having nightmares about his 
experiences in Desert Storm, specifically involving instances 
of missile attacks in which he was unable to find his mask.  
He stated that after these dreams, he generally awoke short 
of breath and sweating.  These nightmares, however, occurred 
only very occasionally.  He denied experiencing auditory or 
visual hallucinations, and denied experiencing paranoid 
ideations.

Mental status examination revealed a mildly depressed, 
irritable, and anxious mood with affect appropriate to 
content.  His thought process was determined to be logical 
and there was no evidence looseness of association or 
delusions.  His memory for recent and remote events was 
determined to be fair.  He denied experiencing homicidal or 
suicidal ideations.

With regard to his occupational history, the Veteran stated 
that he was currently employed at the Mental Health 
Rehabilitation Center in Thomasville, Alabama.  He had held 
that job for 10 years.  He described getting along fairly 
well with his supervisor and his boss.  

As to his social history, the Veteran stated that he was 
currently divorced from his wife of 10 years.  He described 
the marital relationship as argumentative, and admitted that 
he had been verbally abusive to his wife, prompting her to 
call the Sheriff on one occasion.  He denied a history of 
physical abuse towards his wife, although he admitted trying 
to push her once.  He acknowledged that his tendency toward 
irritability had negatively impacted the relationship.  He 
reported that he and his wife had had two children.  He 
described having a close relationship with his son but a 
distant relationship with his daughter.  He stated that he 
had very few friends and considered himself to be very 
socially isolated.

The examiner determined that the most appropriate diagnosis 
for the Veteran was mild PTSD with mild anxiety.  The 
examiner noted that although the PTSD had affected the 
Veteran's occupational and social functioning, the impact 
occupationally was mild, as he was still able to function at 
his job.  A GAF of 85 was assigned.

The Veteran first sought treatment for PTSD in February 2004.  
At that time, he again reported experiencing difficulty 
sleeping, stating that he generally got approximately three 
and one-half hours of sleep per night.  He stated that he had 
trouble falling asleep although his main concern was being 
able to stay asleep.  He described occasionally experiencing 
nightmares and intrusive thoughts during the day.  Currently, 
however, he considered his primary problem to be back pain.  

Mental status examination revealed a mildly anxious mood with 
a congruent affect.  There was no evidence of abnormal 
involuntary movements, no psychomotor hyperactivity or 
retardation, and no agitation.  His speech was clear, 
relevant, and moderately paced.  There was no evidence of 
flight of ideas, easy distractibility, loose association, or 
circumstantiality.  His insight and judgment were determined 
to be good.  There were no active perceptual distortions.  
The Veteran denied experiencing suicidal or homicidal 
ideations.  

The Veteran was diagnosed with PTSD; a GAF of 60 was 
assigned.

Treatment records dated from February 2004 to June 2005 show 
regular treatment for various PTSD symptoms, including guilt, 
hypervigilence, intrusive thoughts, flashbacks, sleep 
disturbance, nightmares, irritability, isolation from others, 
impaired memory, problems with concentration, and a sense of 
a foreshortened future.  These records also show that as time 
progressed, the Veteran reported increased difficulty with 
anger control, increased anxiety, and increased frequency of 
nightmares.  

The Veteran had a second VA psychiatric examination in June 
2005.  At the examination, the Veteran reported an increased 
frequency of nightmares associated with night sweats.  He 
stated that he "moped around in his own little world most of 
the time," and was quick to anger, particularly when his 
fiancée asked him to do something.  He acknowledged 
experiencing depression, anhedonia, psychomotor retardation, 
fatigue, feelings of worthlessness, difficulty concentrating, 
and recurring thoughts of death.  He stated that he worried 
about his family leaving him due to his anger issues.  He 
stated that he experienced panic attacks approximately twice 
per month and flashbacks approximately once a month.  He 
described his PTSD symptomatology overall as worse since the 
last examination.

Mental status examination revealed a generally solemn 
demeanor although the Veteran smiled appropriately on several 
occasions.  His gait and speech were within normal limits.  
No bizarre mannerisms were displayed.  His thought processes 
were generally relevant to the issue being addressed.  He 
denied experiencing paranoia, visual or auditory 
hallucinations, suicidal ideations, or homicidal ideations, 
although he admitted having homicidal ideations in general, 
in the past.  His immediate, recent, and remote memory skills 
were determined to be grossly intact.  No gross impairment in 
cognitive functioning or communication skills was evidenced.  
He displayed moderate concentration skills during the 
examination.

As to his social history, the Veteran stated that he was 
currently living with his fiancée and two children.  He 
described the impact of his PTSD on his daily functioning as 
decreasing his ability to complete household chores.  His 
fiancée had to do everything else.  He elaborated on his 
current functioning, stating that he currently did not want 
to be around a crowd of people, and would prefer to be by 
himself.  He stated that he loved his children but that he 
felt as though he would be better off by himself.  He also 
indicated that he no longer had interest in activities he 
once enjoyed, such as fishing and going to ball games.  He 
had no interest in attending sporting events because of the 
crowds.  He admitted that his interest in recreational and 
leisure activities had decreased since the last examination.

When questioned as to current friendships, the Veteran stated 
that he had about 5 "true" friends to whom he could talk.  
Three of the five went to war with him, so he felt as though 
they were able to identify with each other.  He noted that he 
was quick to get angry if someone said something he did not 
like, resulting in a history of fistfights, with the last 
fight occurring three months prior to the examination.  He 
stated that he tried to remove himself from situations 
involving arguments with his fiancée, so as to not let those 
arguments escalate.  He acknowledged that his PTSD had 
negatively impacted his interpersonal relationships, as prior 
to having PTSD he was a "people" person, and now he wanted 
to be by himself.

When questioned as to his history of substance abuse, the 
Veteran stated that he currently consumed a six-pack of beer 
and a glass or two of hard liquor, daily.  He explained his 
consumption of alcohol as being due to the fact that he no 
longer did anything.  He stated that he was unable to work as 
a result of his back.  He had been working at a mental health 
facility, but after he hurt his back in Iraq he had not been 
able to work.  Not being able to work made him depressed.  He 
noted, however, that had he not hurt his back, he probably 
would not have been able to continue working for the mental 
health facility because he would not have been able to handle 
interacting with the clients.  He stated that he most likely 
would have been fired as a result of his temper.  In this 
regard, he noted that he had attempted to work in the 
construction field after leaving his job with the mental 
health facility.  His attempts were unsuccessful, as after a 
few days he got "into it" with the boss.  When questioned 
as to his ability to work currently, he stated that he might 
be able to work in an office environment if he did not have 
to interact with anyone.  He denied a history of legal 
trouble related to alcohol or drug use.  

The examiner determined that the most appropriate diagnosis 
for the Veteran was chronic moderate to severe PTSD.  A GAF 
of 51 was assigned.

On psychosocial assessment in July 2005, the Veteran again 
reported that he was quick to anger, noting that just that 
morning he had yelled at his girlfriend.  He stated that he 
had walked away and eventually calmed down.  He was currently 
living with his girlfriend and two children, the same living 
arrangements he had had for the last 8 years.  A current 
source of stress in his life was arguing with his ex-wife 
about child support payments.  He reported decreased interest 
in recreational activities he had once enjoyed, such as 
fishing and watching sports.  He described his relationship 
with his girlfriend as good, but could be better.  He noted 
that she had been supportive of him and his PTSD treatment.  
He described his main emotional support as from his mother, 
sister, and girlfriend.  

Treatment records dated from July 2005 to November 2007 show 
continued treatment for PTSD symptoms described above.  On 
evaluation in October 2005, the Veteran reported worsening 
PTSD symptomatology since his deployment, including anxiety, 
irritability, social isolation, exaggerated startle response, 
emotional numbing, impaired relationships, and a sense of a 
foreshortened future.  He stated that when he smelled a 
barbecue or burnt meat, he had recollections of his combat 
experiences.  He described experiencing nightmares related to 
his combat experiences approximately three times per week.  

Mental status examination revealed speech and motor activity 
within normal limits.  His mood was described as depressed 
and he had a restricted affect.  He was unable to smile or 
laugh throughout the interview.  His thought processes were 
linear, logical, and goal directed, and thought content was 
free of current thoughts of harm to self or others, 
perceptual disturbances, obsessions, or delusions.  His 
insight and judgment were determined to be fair.  Memory and 
cognition were grossly intact.

Although the treatment records dated from July 2005 to 
November 2007 show that the Veteran frequently isolated 
himself from others and that he had a distant relationship 
with his daughter, in August 2005 he remarried the woman whom 
he had been dating for 9 years, and he reported having a 
loving and supportive family who cared about him.  
Nevertheless, he described his relationship with his second 
wife as "fair," noting that they argued frequently.  Other 
findings include regular notations that the Veteran had an 
appropriate affect, that he consistently denied experiencing 
suicidal or homicidal ideations, and that there was no 
evidence of cognitive impairment.  

The November 2003 and June 2005 VA examinations assigned GAF 
scores for PTSD of 85 and 51, respectively.  Clinical records 
dated from January 2004 to November 2007 reflect GAF scores 
of 50, 55, and 60, with more recent scores predominantly in 
the range of 55.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Under DSM-IV, a GAF score of 85 generally reflects absent or 
minimal symptoms, good functioning in all area, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, and having no more 
than everyday problems or concerns.  Scores of 51 to 60 
generally reflect some moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  Scores of 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

Here the Veteran indicated that he has few friends and spends 
the vast majority of his time in isolation.  Additionally, 
while the Veteran reported a stable and committed 
relationship with his current wife, he has described his 
relationship with his wife as only fair, noting that they 
argue frequently.  Nevertheless, he counts his wife, along 
with his sister and mother, as being one of the people most 
supportive of him, and closest to him.  He has described his 
family as very loving.  However, he has also reported that 
while he has a good relationship with his son from his first 
marriage, he has not had a close relationship with his 
daughter, whom he perceives as distant and uninterested.  
Despite evidence indicating a stable work history prior to 
injuring his back, the evidence demonstrates that since being 
unable to work due to his back, the Veteran has had 
increasing difficulty in getting along with others, and 
increasing difficulty with panic attacks, such that he would 
likely have difficulty working unless it was in an 
environment in which he could work completely independently.  
The Veteran's increasing difficulty with work and social 
environments clearly indicate that his PTSD symptoms fall 
within the category of moderately severe PTSD.  In so 
determining, the Board finds it significant that the Veteran 
was assigned a GAF score of 60-65 on very few occasions, and 
on the one occasion that he was assigned a GAF of 85, his 
symptoms were described as mild but resulting in decreased 
social functioning, indicating that a score of 85 may not 
have been entirely appropriate.  In addition, he was also 
assigned a GAF of 60 just two months later, further 
demonstrating that the Veteran's symptoms at that time were 
more severe than absent or minimal symptoms.  The Veteran's 
GAF scores most consistently are in the 50 to 55 range.  
Additionally, the Veteran's most recent treatment records 
note that the Veteran's PTSD symptoms had worsened.

Based upon the above findings, the Board finds that the 
Veteran's disability most nearly approximates a 50 percent 
disability rating for PTSD, and has so since the effective 
date of service connection.  In the judgment of the Board, 
the evidence as a whole demonstrates occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms, as required for a 50 percent rating under 
DC 9411.  With respect to whether his disability warrants 
more than a 50 percent disability rating, however, the Board 
finds that the preponderance of the evidence is against 
entering such a finding.  The Veteran has not been shown to 
have deficiencies in most areas, as he does have some 
effective interpersonal relationships.  Nor has he been shown 
to have obsessional rituals which interfere with routine 
activities, speech that is intermittently illogical or 
obscure, near continuous panic or depression affecting his 
ability to function independently, or neglect of personal 
hygiene.  As such, the Board finds that an evaluation in 
excess of 50 percent is not warranted.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extraschedular 
rating commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
PTSD, but findings supporting a rating in excess of 50 
percent have not been documented.  In addition, it has not 
been shown that the service-connected disability has required 
frequent periods of hospitalization or has produced marked 
interference with the Veteran's employment.  Rather, the 
record reflects that the Veteran stopped working in August 
2003 as a result of his low back disability.  Therefore, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, staged ratings are not 
indicated in the present case, as the Board finds that the 
weight of the credible evidence shows that the Veteran's 
service-connected PTSD has been 50 percent disabling, but no 
more, since August 18, 2003, when service connection became 
effective.  The benefit of the doubt has been considered in 
making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 40 percent for the 
orthopedic manifestations of a low back disability is denied.

A separate 10 percent disability rating for the neurologic 
manifestations (right lower extremity radiculopathy) of the 
low back disability is granted, from March 29, 2006.

An initial rating higher than 30 percent for asthma is 
denied.

An initial 50 percent disability rating, but no more, for 
PTSD is granted for the period from August 18, 2003, to June 
13, 2005.  A rating in excess of 50 percent is denied.

An initial rating higher than 10 percent for hypertension is 
denied.


REMAND

Additional development is needed prior to disposition of the 
claims of entitlement to service connection for a sleep 
disorder, to include obstructive sleep apnea, and entitlement 
to an initial compensable rating for sinusitis.

The Veteran contends that he developed sleep apnea during 
service and that he is therefore entitled to service 
connection.  Alternatively, he argues that his service-
connected sinusitis and asthma caused his sleep apnea, 
thereby entitling him to service connection for sleep apnea 
secondary to those service-connected disabilities.

The record reflects that various sleep studies have reveled 
minimal obstructive defects but no findings consistent with a 
diagnosis of obstructive sleep apnea.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  To the 
extent that the Veteran's complaints may be considered 
manifestations of an undiagnosed illness, the Board finds 
that a remand for an opinion as to whether these symptoms are 
manifestations of a diagnosed disorder, or may be more 
accurately considered to be manifestations of an undiagnosed 
illness is necessary.  Additionally, because a VA examiner 
has not yet offered an opinion as to whether the Veteran's 
sleep disorder developed either as a result of, or has been 
aggravated by his service-connected sinusitis and asthma, and 
such relationship is unclear to the Board, the Board 
concludes that a remand for an opinion addressing this 
question is necessary as well.

The Veteran asserts that he is entitled to a higher rating 
for sinusitis because he experiences approximately 8 episodes 
of sinusitis per year.  VA treatment records dated from 
August 2003 to November 2007 reflect complaints of nasal 
congestion but do not demonstrate diagnoses of sinusitis.  
However, a March 2007 record of VA treatment indicates that 
the Veteran stated that he received regular private treatment 
for his sinusitis.  Private records pertaining to treatment 
of sinusitis have not been associated with the claims file.  
As these records would be of assistance in determining the 
number of episodes of sinusitis the Veteran experiences 
yearly and the severity of such episodes, they are relevant 
and should be obtained.  Thereafter, the Veteran should be 
afforded a contemporaneous VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request 
that he sign and return a consent form 
authorizing the release to VA of 
private treatment records relating to 
sinusitis.  These records must then be 
obtained and associated with the claims 
file.  If the records are not 
available, it must be so stated, in 
writing, for inclusion in the claims 
file.

2.  After the above records have been 
associated with the claims file, schedule 
the Veteran for a Gulf War examination 
with regard to his claim for service 
connection for a sleep disorder, to 
include obstructive sleep apnea.  The 
examiner must review the claims file and 
state that the claims file was reviewed 
in the report.  A complete rationale for 
all conclusions and opinions must be 
provided.  Current VA Gulf War 
Examination Guidelines must be followed.  
All indicated tests should be performed, 
and all findings reported in detail.  The 
examiner should provide opinions as to 
the following:

State whether the Veteran has a 
sleep disorder that is attributable 
to a known clinical diagnosis.  If 
any claimed disorder is determined 
to be attributable to a known 
clinical diagnosis, the examiner 
must state whether it is at least as 
likely as not that the condition was 
incurred during service.  In doing 
so, the examiner must consider the 
Veteran's statements regarding 
continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination 
was inadequate where the examiner 
did not comment on the veteran's 
report of in-service injury and 
relied on the lack of evidence in 
the service medical records to 
provide a negative opinion).  If the 
diagnosed disorder was not incurred 
during military service, the 
examiner should opine as to whether 
it is as likely as not that the 
disorder was caused or aggravated 
(permanently worsened) by his 
service-connected sinusitis or 
asthma.

3.  After associating with the claims 
folder any pertinent outstanding 
records, schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent and severity of his 
sinusitis.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests, 
including range of motion studies, 
should be performed.  The examiner 
should set forth a complete rationale 
for all conclusions in a legible 
report.

4.  Then, readjudicate the apppeal.  If 
the benefits sought on appeal are not 
granted in full, a supplemental 
statement of the case should be issued 
and the veteran provided an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


